Trump judicial nominee said transgender children are part of 'Satan's plan...   https://www.cnn.com/2017/09/20/politics/kfile-jeff-mateer-lgbt-remarks/...

                     Case 3:18-cv-02935-X Document 40-9 Filed 09/19/19                              Page 1 of 3 PageID 329
Trump judicial nominee said transgender children are part of 'Satan's plan...   https://www.cnn.com/2017/09/20/politics/kfile-jeff-mateer-lgbt-remarks/...

                     Case 3:18-cv-02935-X Document 40-9 Filed 09/19/19                              Page 2 of 3 PageID 330
Trump judicial nominee said transgender children are part of 'Satan's plan...   https://www.cnn.com/2017/09/20/politics/kfile-jeff-mateer-lgbt-remarks/...

                     Case 3:18-cv-02935-X Document 40-9 Filed 09/19/19                              Page 3 of 3 PageID 331

                                                                                                                                      Share
